DETAILED ACTION
Claims 1-20 have been examined and are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a computer readable medium.  In its broadest reasonable interpretation a computer readable medium includes transitory media and as such the claims are directed toward non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2022/0070014 to Schwartz et al. (hereinafter “Schwartz”) and further in view of US Pub. No. 2022/0078015 to Nainar et al. (hereinafter “Nainar”).

As to Claim 1, Schwartz discloses a method performed by a mobile device, comprising: 
identifying a home device using a first wireless protocol (Paragraph [0045] of Schwartz discloses NFC may be used to either initiate the transaction or complete the transaction. But NFC is not used to perform bidirectional communication. For this reason, BLE may be used to supplement the transaction); 
enabling a secure channel between the home device and the mobile device via a second wireless protocol (Paragraph [0045] of Schwartz discloses NFC may be used to either initiate the transaction or complete the transaction. But NFC is not used to perform bidirectional communication. For this reason, BLE may be used to supplement the transaction); 
authenticating access for the mobile device using an identification code (Paragraph [0038] of Schwartz discloses using a unique combination of enhanced NFC and BLE communication protocols, coupled with private keys and a number used once (“nonce”) mechanism for encrypted authentication messages.  Paragraph [0056] of Schwartz discloses the message contains a transaction header and a user access code); 
[validating a home device certificate via a secure server; 
sending a mobile device certificate to the home device via the secure channel; 
receiving a signed mobile device certificate from the home device via the secure channel]; and 
receiving accessory information corresponding to one or more accessory devices from the home device via the secure channel, the mobile device configured to connect to the one or more accessory devices based at least in part on the accessory information (Paragraph [0047] of Schwartz discloses the mobile software application 112 provides the user device 114 with a list of known device IDs with which it is allowed to communicate).
	Schwartz does not explicitly disclose validating a home device certificate via a secure server and sending a mobile device certificate to the home device via the secure channel and receiving a signed mobile device certificate from the home device via the secure channel.
	However, Nainar discloses this.  Paragraph [0012] of Nainar discloses a worker node may locally generate a nonce and forward the nonce to a master node while requesting an attestation token. Using the nonce, the master node generates the attestation token and replies back to the worker node with the attestation token. The worker node may validate the attestation token with a certificate authority (CA) server to ensure that the master node is not compromised. The worker node may then send its authentication credentials to the master node. The master node may then locally generate a nonce and forward the nonce to the worker node while requesting an attestation token. Using the nonce, the worker node generates the attestation token and replies back to the master node with the attestation token. The master node may validate the attestation token with the CA server to ensure that the worker node is not compromised.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the authentication system as disclosed by Schwartz, with using certificates as disclosed by Nainar.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a known device.  Schwartz and Nainar are directed toward authentication systems and as such it would be obvious to use the techniques of one in the other.
	
As to Claim 2, Schwartz-Nainar disclose the method of claim 1, wherein the mobile device includes a graphical user interface to receive one or more inputs to adjust settings of the one or more accessory devices (Paragraph [0074] of Schwartz discloses a digital interface for users to interact with the smart home system 102, the access control system 104, and the smart community system 106 through a web browser. For example, in one embodiment, a property manager with appropriate permissions may use the web portal 116 to: manage properties; manage residential units and residents (including a resident directory); monitor the status of batteries used in smart devices and sensors; control various resident or community smart devices; set automation schedules for vacant units; manage access control settings (including areas, doors/gates, schedules, profiles, and access points); manage guests and view access logs; manage amenity descriptions and reservation settings; post announcements; post events and manage event registration details; participate in the resident discussion board and curate discussion posts; configure outside product/service providers who can participate in property events and optionally be paid out of event proceeds; and, manage settings for system).

As to Claim 3, Schwartz-Nainar disclose the method of claim 1, wherein the mobile device is configured to update the one or more accessory devices with a device ecosystem associated with the mobile device (Paragraph [0074] of Schwartz discloses a digital interface for users to interact with the smart home system 102, the access control system 104, and the smart community system 106 through a web browser. For example, in one embodiment, a property manager with appropriate permissions may use the web portal 116 to: manage properties; manage residential units and residents (including a resident directory); monitor the status of batteries used in smart devices and sensors; control various resident or community smart devices; set automation schedules for vacant units; manage access control settings (including areas, doors/gates, schedules, profiles, and access points); manage guests and view access logs; manage amenity descriptions and reservation settings; post announcements; post events and manage event registration details; participate in the resident discussion board and curate discussion posts; configure outside product/service providers who can participate in property events and optionally be paid out of event proceeds; and, manage settings for system).

As to Claim 4, Schwartz-Nainar disclose the method of claim 1, wherein the first wireless protocol is near field communication (Paragraph [0045] of Schwartz discloses NFC may be used to either initiate the transaction or complete the transaction. But NFC is not used to perform bidirectional communication. For this reason, BLE may be used to supplement the transaction).

As to Claim 5, Schwartz-Nainar disclose the method of claim 1, wherein the mobile device comprises a builder mobile device, the method further comprising: sending the signed mobile device certificate via the first wireless protocol to an accessory device of the one or more accessory devices to enter a set-up mode (Paragraph [0045] of Schwartz discloses NFC may be used to either initiate the transaction or complete the transaction. But NFC is not used to perform bidirectional communication. For this reason, BLE may be used to supplement the transaction); 
receiving one or more inputs via the mobile device, the inputs specifying a configuration for the accessory device (Paragraph [0074] of Schwartz discloses a digital interface for users to interact with the smart home system 102, the access control system 104, and the smart community system 106 through a web browser. For example, in one embodiment, a property manager with appropriate permissions may use the web portal 116 to: manage properties; manage residential units and residents (including a resident directory); monitor the status of batteries used in smart devices and sensors; control various resident or community smart devices; set automation schedules for vacant units; manage access control settings (including areas, doors/gates, schedules, profiles, and access points); manage guests and view access logs; manage amenity descriptions and reservation settings; post announcements; post events and manage event registration details; participate in the resident discussion board and curate discussion posts; configure outside product/service providers who can participate in property events and optionally be paid out of event proceeds; and, manage settings for system); and 
sending the configuration for the accessory device to the home device via the second wireless protocol (Paragraph [0029] of Schwartz discloses a home controller 206 may be communicatively linked to each smart device and sensor within the unit and be configured respond to commands initiated from the mobile software application 112 on the user device 114. Commands from the user device 114 may be communicated through the infrastructure control system 108 and transmitted to the home controller 206. In some embodiments, commands from the user device 114 may be communicated directly from the user device 114 to the home controller 206 when the user device 114 is located within the resident's unit. The home controller 206 may also be responsive to signals received from the resident controllable smart devices and sensors and be configured to communicate the signals to the user device 114 via the infrastructure control system 108).

As to Claim 6, Schwartz-Nainar disclose the method of claim 1, wherein the mobile device comprises an owner mobile device, the method further comprises: adding the accessory information to a home ecosystem; removes builder access to the home device; and receives one or more inputs for controlling the one or more accessory devices (Paragraph [0074] of Schwartz discloses a digital interface for users to interact with the smart home system 102, the access control system 104, and the smart community system 106 through a web browser. For example, in one embodiment, a property manager with appropriate permissions may use the web portal 116 to: manage properties; manage residential units and residents (including a resident directory); monitor the status of batteries used in smart devices and sensors; control various resident or community smart devices; set automation schedules for vacant units; manage access control settings (including areas, doors/gates, schedules, profiles, and access points); manage guests and view access logs; manage amenity descriptions and reservation settings; post announcements; post events and manage event registration details; participate in the resident discussion board and curate discussion posts; configure outside product/service providers who can participate in property events and optionally be paid out of event proceeds; and, manage settings for system).

As to Claim 7, Schwartz-Nainar disclose the method of claim 1, wherein the accessory information includes at least one of an accessory identifier, accessory capabilities, or current accessory setting (Paragraph [0047] of Schwartz discloses the mobile software application 112 provides the user device 114 with a list of known device IDs with which it is allowed to communicate).

As to Claim 8, Schwartz discloses a computer-readable storage medium storing a set of computer-executable instructions that, when executed by one or more processors of a mobile device, cause the mobile device to perform operations to: 
identify a home device using a first wireless protocol (Paragraph [0045] of Schwartz discloses NFC may be used to either initiate the transaction or complete the transaction. But NFC is not used to perform bidirectional communication. For this reason, BLE may be used to supplement the transaction); 
enable a secure channel between the home device and the mobile device via a second wireless protocol (Paragraph [0045] of Schwartz discloses NFC may be used to either initiate the transaction or complete the transaction. But NFC is not used to perform bidirectional communication. For this reason, BLE may be used to supplement the transaction); 
authenticate access for the mobile device using an identification code (Paragraph [0038] of Schwartz discloses using a unique combination of enhanced NFC and BLE communication protocols, coupled with private keys and a number used once (“nonce”) mechanism for encrypted authentication messages.  Paragraph [0056] of Schwartz discloses the message contains a transaction header and a user access code); 
[validate a home device certificate via a secure server; send a mobile device certificate to the home device via the secure channel; receive a signed mobile device certificate from the home device via the secure channel;] and
receive accessory information corresponding to one or more accessory devices from the home device via the secure channel, the mobile device configured to connect to the one or more accessory devices based at least in part on the accessory information (Paragraph [0047] of Schwartz discloses the mobile software application 112 provides the user device 114 with a list of known device IDs with which it is allowed to communicate).
	Schwartz does not explicitly disclose validate a home device certificate via a secure server and send a mobile device certificate to the home device via the secure channel and receive a signed mobile device certificate from the home device via the secure channel.
	However, Nainar discloses this.  Paragraph [0012] of Nainar discloses a worker node may locally generate a nonce and forward the nonce to a master node while requesting an attestation token. Using the nonce, the master node generates the attestation token and replies back to the worker node with the attestation token. The worker node may validate the attestation token with a certificate authority (CA) server to ensure that the master node is not compromised. The worker node may then send its authentication credentials to the master node. The master node may then locally generate a nonce and forward the nonce to the worker node while requesting an attestation token. Using the nonce, the worker node generates the attestation token and replies back to the master node with the attestation token. The master node may validate the attestation token with the CA server to ensure that the worker node is not compromised.
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 9, Schwartz-Nainar disclose the computer-readable medium of claim 8, wherein the mobile device includes a graphical user interface to receive one or more inputs to adjust settings of the one or more accessory devices (Paragraph [0074] of Schwartz discloses a digital interface for users to interact with the smart home system 102, the access control system 104, and the smart community system 106 through a web browser. For example, in one embodiment, a property manager with appropriate permissions may use the web portal 116 to: manage properties; manage residential units and residents (including a resident directory); monitor the status of batteries used in smart devices and sensors; control various resident or community smart devices; set automation schedules for vacant units; manage access control settings (including areas, doors/gates, schedules, profiles, and access points); manage guests and view access logs; manage amenity descriptions and reservation settings; post announcements; post events and manage event registration details; participate in the resident discussion board and curate discussion posts; configure outside product/service providers who can participate in property events and optionally be paid out of event proceeds; and, manage settings for system).

As to Claim 10, Schwartz-Nainar disclose the computer-readable medium of claim 8, wherein the mobile device is configured to update the one or more accessory devices with a device ecosystem associated with the mobile device (Paragraph [0074] of Schwartz discloses a digital interface for users to interact with the smart home system 102, the access control system 104, and the smart community system 106 through a web browser. For example, in one embodiment, a property manager with appropriate permissions may use the web portal 116 to: manage properties; manage residential units and residents (including a resident directory); monitor the status of batteries used in smart devices and sensors; control various resident or community smart devices; set automation schedules for vacant units; manage access control settings (including areas, doors/gates, schedules, profiles, and access points); manage guests and view access logs; manage amenity descriptions and reservation settings; post announcements; post events and manage event registration details; participate in the resident discussion board and curate discussion posts; configure outside product/service providers who can participate in property events and optionally be paid out of event proceeds; and, manage settings for system).

As to Claim 11, Schwartz-Nainar disclose the computer-readable medium of claim 8, wherein the first wireless protocol is near field communication (Paragraph [0045] of Schwartz discloses NFC may be used to either initiate the transaction or complete the transaction. But NFC is not used to perform bidirectional communication. For this reason, BLE may be used to supplement the transaction).

As to Claim 12, Schwartz-Nainar disclose the computer-readable medium of claim 8, wherein the mobile device comprises a builder mobile device, the operations further comprising: send the signed mobile device certificate via the first wireless protocol to an accessory device of the one or more accessory devices to enter a set-up mode (Paragraph [0045] of Schwartz discloses NFC may be used to either initiate the transaction or complete the transaction. But NFC is not used to perform bidirectional communication. For this reason, BLE may be used to supplement the transaction); 
receive one or more inputs via the mobile device, the inputs specifying a configuration for the accessory device (Paragraph [0074] of Schwartz discloses a digital interface for users to interact with the smart home system 102, the access control system 104, and the smart community system 106 through a web browser. For example, in one embodiment, a property manager with appropriate permissions may use the web portal 116 to: manage properties; manage residential units and residents (including a resident directory); monitor the status of batteries used in smart devices and sensors; control various resident or community smart devices; set automation schedules for vacant units; manage access control settings (including areas, doors/gates, schedules, profiles, and access points); manage guests and view access logs; manage amenity descriptions and reservation settings; post announcements; post events and manage event registration details; participate in the resident discussion board and curate discussion posts; configure outside product/service providers who can participate in property events and optionally be paid out of event proceeds; and, manage settings for system); and 
send the configuration for the accessory device to the home device via the second wireless protocol (Paragraph [0029] of Schwartz discloses a home controller 206 may be communicatively linked to each smart device and sensor within the unit and be configured respond to commands initiated from the mobile software application 112 on the user device 114. Commands from the user device 114 may be communicated through the infrastructure control system 108 and transmitted to the home controller 206. In some embodiments, commands from the user device 114 may be communicated directly from the user device 114 to the home controller 206 when the user device 114 is located within the resident's unit. The home controller 206 may also be responsive to signals received from the resident controllable smart devices and sensors and be configured to communicate the signals to the user device 114 via the infrastructure control system 108).

As to Claim 13, Schwartz-Nainar disclose the computer-readable medium of claim 8, wherein the mobile device comprises an owner mobile device, the operations further comprises: add the accessory information to a home ecosystem; remove builder access to the home device; and receive one or more inputs for controlling the one or more accessory devices (Paragraph [0074] of Schwartz discloses a digital interface for users to interact with the smart home system 102, the access control system 104, and the smart community system 106 through a web browser. For example, in one embodiment, a property manager with appropriate permissions may use the web portal 116 to: manage properties; manage residential units and residents (including a resident directory); monitor the status of batteries used in smart devices and sensors; control various resident or community smart devices; set automation schedules for vacant units; manage access control settings (including areas, doors/gates, schedules, profiles, and access points); manage guests and view access logs; manage amenity descriptions and reservation settings; post announcements; post events and manage event registration details; participate in the resident discussion board and curate discussion posts; configure outside product/service providers who can participate in property events and optionally be paid out of event proceeds; and, manage settings for system).

As to Claim 14, Schwartz-Nainar disclose the computer-readable medium of claim 8, wherein the accessory information includes at least one of an accessory identifier, accessory capabilities, or current accessory setting (Paragraph [0047] of Schwartz discloses the mobile software application 112 provides the user device 114 with a list of known device IDs with which it is allowed to communicate).

As to Claim 15, Schwartz discloses a mobile device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to perform operations to: 
identify a home device using a first wireless protocol (Paragraph [0045] of Schwartz discloses NFC may be used to either initiate the transaction or complete the transaction. But NFC is not used to perform bidirectional communication. For this reason, BLE may be used to supplement the transaction); 
enable a secure channel between the home device and the mobile device via a second wireless protocol (Paragraph [0045] of Schwartz discloses NFC may be used to either initiate the transaction or complete the transaction. But NFC is not used to perform bidirectional communication. For this reason, BLE may be used to supplement the transaction); 
authenticate access for the mobile device using an identification code (Paragraph [0038] of Schwartz discloses using a unique combination of enhanced NFC and BLE communication protocols, coupled with private keys and a number used once (“nonce”) mechanism for encrypted authentication messages.  Paragraph [0056] of Schwartz discloses the message contains a transaction header and a user access code); 
[validate a home device certificate via a secure server; send a mobile device certificate to the home device via the secure channel; receive a signed mobile device certificate from the home device via the secure channel;] and
receive accessory information corresponding to one or more accessory devices from the home device via the secure channel, the mobile device configured to connect to the one or more accessory devices based at least in part on the accessory information (Paragraph [0047] of Schwartz discloses the mobile software application 112 provides the user device 114 with a list of known device IDs with which it is allowed to communicate).
	Schwartz does not explicitly disclose validate a home device certificate via a secure server and send a mobile device certificate to the home device via the secure channel and receive a signed mobile device certificate from the home device via the secure channel.
	However, Nainar discloses this.  Paragraph [0012] of Nainar discloses a worker node may locally generate a nonce and forward the nonce to a master node while requesting an attestation token. Using the nonce, the master node generates the attestation token and replies back to the worker node with the attestation token. The worker node may validate the attestation token with a certificate authority (CA) server to ensure that the master node is not compromised. The worker node may then send its authentication credentials to the master node. The master node may then locally generate a nonce and forward the nonce to the worker node while requesting an attestation token. Using the nonce, the worker node generates the attestation token and replies back to the master node with the attestation token. The master node may validate the attestation token with the CA server to ensure that the worker node is not compromised.
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 16, Schwartz-Nainar disclose the mobile device of claim 15, wherein the mobile device includes a graphical user interface to receive one or more inputs to adjust settings of the one or more accessory devices (Paragraph [0074] of Schwartz discloses a digital interface for users to interact with the smart home system 102, the access control system 104, and the smart community system 106 through a web browser. For example, in one embodiment, a property manager with appropriate permissions may use the web portal 116 to: manage properties; manage residential units and residents (including a resident directory); monitor the status of batteries used in smart devices and sensors; control various resident or community smart devices; set automation schedules for vacant units; manage access control settings (including areas, doors/gates, schedules, profiles, and access points); manage guests and view access logs; manage amenity descriptions and reservation settings; post announcements; post events and manage event registration details; participate in the resident discussion board and curate discussion posts; configure outside product/service providers who can participate in property events and optionally be paid out of event proceeds; and, manage settings for system).

As to Claim 17, Schwartz-Nainar disclose the mobile device of claim 15, wherein the mobile device is configured to update the one or more accessory devices with a device ecosystem associated with the mobile device (Paragraph [0074] of Schwartz discloses a digital interface for users to interact with the smart home system 102, the access control system 104, and the smart community system 106 through a web browser. For example, in one embodiment, a property manager with appropriate permissions may use the web portal 116 to: manage properties; manage residential units and residents (including a resident directory); monitor the status of batteries used in smart devices and sensors; control various resident or community smart devices; set automation schedules for vacant units; manage access control settings (including areas, doors/gates, schedules, profiles, and access points); manage guests and view access logs; manage amenity descriptions and reservation settings; post announcements; post events and manage event registration details; participate in the resident discussion board and curate discussion posts; configure outside product/service providers who can participate in property events and optionally be paid out of event proceeds; and, manage settings for system).

As to Claim 18, Schwartz-Nainar disclose the mobile device of claim 15, wherein the first wireless protocol is near field communication (Paragraph [0045] of Schwartz discloses NFC may be used to either initiate the transaction or complete the transaction. But NFC is not used to perform bidirectional communication. For this reason, BLE may be used to supplement the transaction).

As to Claim 19, Schwartz-Nainar disclose the mobile device of claim 15, wherein the mobile device comprises a builder mobile device, the operations further comprising operations to: send the signed mobile device certificate via the first wireless protocol to an accessory device of the one or more accessory devices to enter a set-up mode (Paragraph [0045] of Schwartz discloses NFC may be used to either initiate the transaction or complete the transaction. But NFC is not used to perform bidirectional communication. For this reason, BLE may be used to supplement the transaction); 
receive one or more inputs via the mobile device, the inputs specifying a configuration for the accessory device (Paragraph [0074] of Schwartz discloses a digital interface for users to interact with the smart home system 102, the access control system 104, and the smart community system 106 through a web browser. For example, in one embodiment, a property manager with appropriate permissions may use the web portal 116 to: manage properties; manage residential units and residents (including a resident directory); monitor the status of batteries used in smart devices and sensors; control various resident or community smart devices; set automation schedules for vacant units; manage access control settings (including areas, doors/gates, schedules, profiles, and access points); manage guests and view access logs; manage amenity descriptions and reservation settings; post announcements; post events and manage event registration details; participate in the resident discussion board and curate discussion posts; configure outside product/service providers who can participate in property events and optionally be paid out of event proceeds; and, manage settings for system); and 
send the configuration for the accessory device to the home device via the second wireless protocol (Paragraph [0029] of Schwartz discloses a home controller 206 may be communicatively linked to each smart device and sensor within the unit and be configured respond to commands initiated from the mobile software application 112 on the user device 114. Commands from the user device 114 may be communicated through the infrastructure control system 108 and transmitted to the home controller 206. In some embodiments, commands from the user device 114 may be communicated directly from the user device 114 to the home controller 206 when the user device 114 is located within the resident's unit. The home controller 206 may also be responsive to signals received from the resident controllable smart devices and sensors and be configured to communicate the signals to the user device 114 via the infrastructure control system 108).

As to Claim 20, Schwartz-Nainar disclose the mobile device of claim 15, wherein the mobile device comprises an owner mobile device, the operations further comprises operations to: add the accessory information to a home ecosystem; remove builder access to the home device; and receive one or more inputs for controlling the one or more accessory devices (Paragraph [0074] of Schwartz discloses a digital interface for users to interact with the smart home system 102, the access control system 104, and the smart community system 106 through a web browser. For example, in one embodiment, a property manager with appropriate permissions may use the web portal 116 to: manage properties; manage residential units and residents (including a resident directory); monitor the status of batteries used in smart devices and sensors; control various resident or community smart devices; set automation schedules for vacant units; manage access control settings (including areas, doors/gates, schedules, profiles, and access points); manage guests and view access logs; manage amenity descriptions and reservation settings; post announcements; post events and manage event registration details; participate in the resident discussion board and curate discussion posts; configure outside product/service providers who can participate in property events and optionally be paid out of event proceeds; and, manage settings for system).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN S MAI/Primary Examiner, Art Unit 2448